PeR Curiam.
The holder of a driver’s license is only required to exhibit his license upon request, when he is operating or in charge of a motor vehicle, G.S. 20-29. The warrant does not contain this essential averment. It does not charge a criminal offense. S. v. Gibbs, 234 N.C. 259, 66 S.E. 2d 883; S. v. Miller, 231 N.C. 419, 57 S.E. 2d 392; S. v. Cole, 202 N.C. 592, 163 S.E. 594; S. v. Ballangee, 191 N.C. 700, 132 S.E. 795. The warrant should also name the officer who demands the right to inspect the license. S. v. Eason, 242 N.C. 59, 86 S.E. 2d 774. The judgment is
Arrested.
JOHNSON, J., not sitting.